196 F.2d 1018
William H. BANKS WAREHOUSES, Inc., a corporation, and John Alfred Halford, Appellants,v.George L. WATT et al., Appellees.
No. 13112.
United States Court of Appeals Ninth Circuit.
May 15, 1952.
Rehearing Denied June 19, 1952.

Appeal from the United States District Court for the District of Idaho, Southern Division; Chase A. Clark, Judge.
J. L. Eberle, T. H. Eberle and W. D. Eberle, all of Boise, Idaho, L. Duncan Lloyd, Wm. H. Hillier, Chicago, Ill. (Richards, Haga & Eberle, Boise, Idaho, Lord, Bissell & Kadyk, Chicago, Ill., of counsel), for appellants.
Ray D. Agee, Frank L. Stephan, Beckwith & Langley and Parry, Keenan, Robertson & Daly, all of Twin Falls, Idaho, for appellees.
William R. Wallace, Jr., Maynard Garrison, William R. Ray and John R. Pascoe, all of San Francisco, Cal., amici curiæ.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment in two consolidated actions — an action by William H. Banks Warehouses, Inc., and John Alfred Halford against W. Andrew Jean and others and an action by George L. Watt and others against William H. Banks Warehouses, Inc., and Underwriters at Lloyd's (London). On the grounds and for the reasons stated in the District Court's opinion, 96 F. Supp. 731, the judgment is affirmed.